
	
		II
		111th CONGRESS
		1st Session
		S. 1856
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to clarify
		  policies regarding ownership of pore space.
	
	
		1.Pore space
			 ownershipSubtitle F of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by
			 inserting after section 963 (42 U.S.C. 16293) the following:
			
				963A.Pore space
				ownership
					(a)Definition of
				pore spaceIn this section, the term pore space
				means a subsurface space of any size that can be used as storage space for
				carbon dioxide or other substances injected into the space for storage.
					(b)OwnershipThe
				ownership of any subsurface pore space located below a Federal surface estate
				shall be vested in the Federal Government.
					(c)Conveyance
						(1)In
				generalA conveyance of the surface ownership of Federal land
				shall include the conveyance of the Federal pore space in all strata below the
				surface of the Federal land (other than previously reserved mineral rights)
				unless the ownership interest in the pore space has previously been severed
				from the surface ownership.
						(2)LimitationSubject
				to subsections (d) and (e), no agreement conveying Federal mineral interests or
				other interests underlying the surface of the land shall convey ownership of
				any Federal pore space in the stratum unless the agreement explicitly conveys
				the interest in pore space.
						(3)Conveyance
				instruments
							(A)In
				generalAny instrument that conveys the rights to use Federal
				pore space under this section shall describe the scope of any right to use the
				surface estate.
							(B)Use of pore
				spaceThe holder of any pore space right conveyed under this
				section shall have no right to use the surface estate except for the uses, if
				any, described in a properly recorded instrument.
							(C)Applicable
				lawAll conveyances of Federal land executed before the date of
				enactment of this section shall be construed in accordance with the provisions
				of this section unless a person claiming ownership interest contrary to the
				provisions of this section establishes ownership by a preponderance of the
				evidence in an action to establish ownership of the interest.
							(d)PriorityFor
				the purpose of determining the priority of subsurface uses between a mineral
				estate and pore space, the mineral estate is dominant.
					(e)Dominance of
				mineral estateNothing in this section alters any laws or case
				law in existence on the date of enactment of this section relating to the
				rights belonging to, or the dominance of, the mineral estate.
					(f)Notification
				requirementsNo provision of law (including regulations) that
				requires notice to be given to a surface owner, an owner of the mineral
				interest, or both shall be construed to require notice to persons holding
				ownership interest in any pore space in the underlying strata unless the law
				specifically provides that notice to those persons is
				required.
					.
		
